DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The Drawings filed on 01/27/2021 are acceptable for examination.
Claim Rejections - 35 USC § 101
Claim(s) 1, 3-10, and 12-19 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
101 Analysis – Step 1 
	Claim(s) 10 and 12-18 is/are directed to a method of controlling a vehicle (i.e., a process). Claims 1 and 3-9 and 19 are directed to an apparatus. Therefore, claim(s) 1, 3-10, and 12-19 is/are within at least one of the four statutory categories. 
101 Analysis – Step 2A, Prong I 
	Regarding Prong I of the Step 2A analysis, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
	In the present case, the abstract ideas and  the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):

	1. A system for predicting the timing for ownship clearance instructions, the system comprising a controller configured to:
	collect radio communications between air traffic control (ATC) and other aerial vehicles located in a configurable range and for a configurable duration;
	group the collected radio communications by aerial vehicle;
	derive an average time, from the collected radio communications, between successive instructions from ATC to an aerial vehicle;
	derive an average time, from the collected radio communications, for a following instruction in a specific time interval;
	generate a clearance instruction prediction model that is configured to predict a time by which an ownship will receive a subsequence clearance instruction, based on the average time between successive instructions from ATC to an aerial vehicle, the average time for a following instruction in a specific time interval, and the clearances provided by ATC to other aerial vehicles;
	predict, using the generated clearance instruction prediction model, an expected time for a next clearance instruction from ATC to the ownship aerial vehicle; and
	cause the predicted time for the next clearance instruction to be displayed on a display device.
 
	The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, the context of this claim encompasses a person (pilot) looking at data collected such as that of table 1, p. 8 of the specification, derive the average time for successive and following instructions in a time interval, and predict or ‘guesstimate’ time until they receive a clearance instruction. Accordingly, the claim recites at least one abstract idea. 
101 Analysis – Step 2A, Prong II 
	Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
	 
	For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. 
Regarding the additional limitations of  “collect radio communications between air traffic control (ATC) and other aerial vehicles located in a configurable range and for a configurable duration” and “cause the predicted time for the next clearance instruction to be displayed on a display device” the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (avionics system) to perform the process. In particular, the collecting steps from the external source are recited at a high level of generality (i.e. as a general means of gathering data for use in the deriving step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The displaying results step on the display console is also recited at a high level of generality (i.e. as a general means of displaying the evaluation result from the evaluating step), and amounts to mere post solution displaying, which is a form of insignificant extra-solution activity.. 
	Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
101 Analysis – Step 2B 
	Regarding Step 2B, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a controller to perform the evaluating… amounts to nothing more than applying the exception using a generic computer component. As discussed above “controller” is understood as a general purpose computer. Generally applying an exception using a generic computer component cannot provide an inventive concept. And as discussed above, the additional limitations of “collect radio communications between air traffic control (ATC) and other aerial vehicles located in a configurable range and for a configurable duration” and “cause the predicted time for the next clearance instruction to be displayed on a display device”” the examiner submits that these limitations are insignificant extra-solution activities. 
	Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The additional limitations of “collect radio communications between air traffic control (ATC) and other aerial vehicles located in a configurable range and for a configurable duration” are well-understood, routine, and conventional activities because MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. The additional limitation of “cause the predicted time for the next clearance instruction to be displayed on a display device” is a well-understood, routine, and conventional activity because the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function. Hence, the claim(s) is/are not patent eligible. 

	Claims 10 and 19 are a method and non-transitory medium of performing claim 1 and rejected for the same reasons. 

	Dependent claim 3 recites predict a reliability factor for the predicted time by which an ownship will receive a subsequence clearance instruction, which is understood as a mental process. A pilot based message times or types could estimate a reliability factor. The analysis under Prong II of the Step 2A, and Step 2B are the same as under Claim 1 above.

	Dependent claim 4 recites cause the associated reliability factor for the predicted time for the next clearance instruction to be displayed to a flight crew, which is understood as insignificant extra-solution activity. See “Cause … to be displayed” under Claim 1 above.

	Dependent claim 5 recites predict, using the generated clearance instruction prediction model, an associated reliability factor for the predicted expected time, which is understood as a mental process. A pilot based message times or types could estimate a reliability factor. The analysis under Prong II of the Step 2A, and Step 2B are the same as under Claim 1 above.

	Dependent claim 8 recites “wherein the controller is further configured to: convert voice communications from the collected radio communications into text communications using a speech processing engine; and store the collected radio communications including the converted text communications in a database”. Converting voice communications to text is a normal human mind function. Storing the data is understood as insignificant extra-solution activity. The analysis under Prong II of the Step 2A, and Step 2B are the same as under Claim 1 above.

	Dependent claim(s) 6, 7, 9 , and 12-18 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application by further specifying the data collected or manipulated or repetition of the same features . Therefore, dependent claims 6, 7, 9 , and 12-18 are not patent eligible under the same rationale as provided for in the rejection of claim 1. 
	Therefore, claim(s) 1, 3-10, and 12-19 is/are ineligible under 35 USC §101.

	Examiner notes that claims 2, 11, and 20 require a prediction that is performed by machine learning. Any machine learning program that could perform a prediction would be beyond the limits of the human mind.
Allowable Subject Matter
Claims 2, 11, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art US 20190311638 A1 teaches monitoring and analyzing ATC communications. (US 20100185426 A1) teaches predicting taxi-out times under dynamic airport conditions. (JP 4082858 B2) teaches estimating a wait time for messages in a data network. However the prior art neither alone nor in combinations teaches each and every limitations, specifically including “group the collected radio communications by aerial vehicle; derive an average time, from the collected radio communications, between successive instructions from ATC to an aerial vehicle; derive an average time, from the collected radio communications, for a following instruction in a specific time interval; generate a clearance instruction prediction model that is configured to predict a time by which an ownship will receive a subsequence clearance instruction, based on the average time between successive instructions from ATC to an aerial vehicle, the average time for a following instruction in a specific time interval, and the clearances provided by ATC to other aerial vehicles; predict, using the generated clearance instruction prediction model, an expected time for a next clearance instruction from ATC to the ownship aerial vehicle”. Therefore the claims distinguish over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092. The examiner can normally be reached 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHON G FOLEY/Examiner, Art Unit 3668